 Case 1:20-cv-01501-JPM Document 27 Filed 04/07/21 Page 1 of 3 PageID #: 258



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA

SAMANTHA WILLIAMS,                                    CIVIL ACTION: 20-cv-1501
DAKOTA FISHER, individually
And on behalf of those similarly                      HON. DAVID C. JOSEPH
Situated, and WES PIGOTT,                             MAG. JOSEPH H.L. PEREZ-MONTES

VERSUS
                                                      JURY TRIAL DEMANDED
D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,                           Putative Collective Action
THOMAS GIALLONARDO, III,                              Pursuant to 29 U.S.C. § 216(b)
JUSTIN GIALLONARDO, and
XYZ INSURANCE CO.


       PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION
AND EQUITABLE TOLLING, OR IN THE ALTERNATIVE, EQUITABLE TOLLING


       Plaintiffs Samantha Williams and Dakota Fisher (collectively “Plaintiffs”), come now to

request conditional certification and/or equitable tolling of the claims of potential class-members in

this FLSA collective action.

       Plaintiffs bring this collective action against Defendants D’Argent Franchising, LLC, D’Argent

Construction, LLC, Thomas Giallonardo, III, Justin Giallonardo (collectively, “D’Argent” or

“Defendants”), to challenge Defendants’ common policy and practice of failing to compensate their

employees properly for overtime hours worked. Specifically, Plaintiffs, on behalf of themselves and

all others similarly situated (D’Argent employees), allege that Defendants employed an illegal

company-wide scheme and/or common policy of failing to pay their employees for hours worked in

excess of forty in a workweek at one and one-half times their regular hourly rate, and manipulation

and destruction of records related to hours worked, in violation of the Fair Labor Standards Act

(“FLSA”).

       Plaintiffs have conferred with Defendants, both through prior counsel and current counsel,


                                                  1
 Case 1:20-cv-01501-JPM Document 27 Filed 04/07/21 Page 2 of 3 PageID #: 259



sending draft tolling stipulations through each respectively. Each time the offer to stipulate to

conditional certification and/or tolling has been rejected by Defendants, prompting this motion.

        Plaintiffs now move for conditional certification and equitable tolling related to the following

class of putative Opt-In Plaintiffs:

         All employees who are or were employed by Defendants D’Argent Franchising,
         LLC, D’Argent Construction, LLC, or D’Argent Companies, LLC at any point from
         three years prior to the date of filing this Complaint to the present (November 21,
         2017 to present), who have worked over 40 hours in at least one workweek from
         November 21, 2017 to the present, and who were subject to the pay practices of
         D’Argent Franchising, LLC, D’Argent Construction, LLC, or D’Argent Companies,
         LLC during that time.

        Evidencing support for their Motion, Plaintiffs offer this Court their own declarations, the

declarations of two former D’Argent managers who confess to deleting overtime hours, and

D’Argent’s explicit, written policy of not paying overtime to salaried workers. As these evidentiary

Declarations and the following analysis demonstrate, Defendants’ common pay schemes failed to

compensate Plaintiffs and their similarly situated employees for overtime hours at the rates they are

entitled by federal law to receive. Accordingly, Plaintiffs request that this Court order conditional class

certification and toll the statute of limitations on class members’ claims from the date Defendants’

discovery was due, March 26, 2021 through a Court approved Notice period, or, in the alternative,

equitable toll class members’ claims from March 26, 2021 through a Notice period to be later to be

determined by the Court.

                                                         Respectfully Submitted,

                                                         /s/Kenneth C. Bordes____________
                                                         Kenneth C. Bordes (Bar #35668)
                                                         KENNETH C. BORDES,
                                                         ATTORNEY AT LAW, LLC
                                                         4224 CANAL ST.
                                                         NEW ORLEANS, LA 70119
                                                         P: 504-588-2700
                                                         F: 504-708-1717
                                                         E: kcb@kennethbordes.com

                                                    2
 Case 1:20-cv-01501-JPM Document 27 Filed 04/07/21 Page 3 of 3 PageID #: 260




                                                       William Most (La. Bar No. 36914)
                                                       Caroline Gabriel (La. Bar No. 38224)
                                                       Most & Associates
                                                       201 St. Charles Ave. Suite 114 #101
                                                       New Orleans, LA 70170
                                                       (504) 509-5023
                                                       williammost@gmail.com
                                                       caroline.gabriel.ma@gmail.com

                                  CERTIFICATE OF SERVICE

          I hereby certify that the above and foregoing has been electronically filed with the Clerk of

Court and served on opposing counsel via the CM/ECF system in accordance with Fed. R. Civ. P.

5(b)(3) on this 7th day of April, 2021.


                                 ___/s/Kenneth C. Bordes________
                                        Kenneth C. Bordes




                                                  3
